Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 200x (figures 4a and 4b) is said to be the recess however the lead line from the number runs past the bottom of the recess and points to housing 200, the lead line should end at the surface where 200 and 90 meet, similar to how 96 is labeled.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 40a, 40b, 41, 41a, 43 and 43a.  As the figures already include multiple reference characters it is suggested that an enlarged view of just the ball bearing portion be provided and these parts labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0007, the reference characters should be removed so this paragraph is consistent with the rest of the summary of the invention which does not include reference characters.  
Paragraph 0043, the equal sign in line 5 should be deleted.
Appropriate correction is required.
Claim Objections
Claims 1-5, 11-12 and 14-16 are objected to because of the following informalities:  
The reference characters in the second half of claim 1 and in claims 2-5 should either be removed or placed in parenthesis since reference characters are not read into the claim.  If Applicant wishes to keep the reference characters in parenthesis then it is further suggested that the rest of the claims, including the first part of claim 1, be amended to include the reference characters so that the claims are consistent throughout the application.
Claim 1, line 48, “has second” should read - -has a second- -.
Claim 11, line 2, “defined by two” should read - -defined as two- -.
Claim 12, line 2, “of the outer ring defined by two” should read - -is defined as two- -.
Claims 14-16, lines 1-2, “where a ball bearing assembly of the ball bearing and housing assembly has” is awkward and can be confusing as to if another ball bearing is being required.  The assembly has a whole has the feature so it is suggested that the claims just be amended to read - -wherein the ball bearing and housing assembly has--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a preload in the original disclosure the disclosure does not reasonably provide enablement for all configurations that can achieve this function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make all configurations of the invention that would be commensurate in scope with these claims.
The recitation “configured to impart an axial preload” in both claims does not recite the particular structure which accomplishes the function or achieves the result of applying the preload. Without reciting the particular structure, all means or methods of resolving the problem or performing the function may be encompassed by the claim (i.e. unlimited functional language). The specification only provides support for the particular dimensions of the parts that then based on the tolerances sets the preload.  However, the claim as written covers any number of different shapes, sizes, elastic material properties or other separate preloading elements since the claim only states that the part is “configured” to provide the feature (“configured to” language covers all possible features that can provide the resulting feature, Applicant has only disclosed one embodiment and thus it cannot be said that they had possession of other possibilities included by using the “configured to” language).  Furthermore, one of ordinary skill in the art would not know from the claim terms what specific structure or steps are actually required or encompassed by the claims (what particular shapes are required, what material properties). In other words one of ordinary skill in the art would not know every possible structural permutation that allows for the stated functions to occur. Thus the specification is not commensurate in scope with the claims. Please see Supplementary Examination Guidelines for Determining Compliance With 37 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011) and MPEP 2173.05(g).
Allowable Subject Matter
Claims 1-8 and 11-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656